11‐3934‐cv (L)
     Gucci v. Bank of China

 1                       UNITED STATES COURT OF APPEALS
 2                           FOR THE SECOND CIRCUIT
 3
 4                                  August Term 2013
 5
 6
 7                              Argued: December 6, 2013
 8                             Decided: September 17, 2014
 9
10                              No. 11‐3934‐cv; 12‐4557‐cv
11
12                       _____________________________________
13
14    GUCCI AMERICA, INC., BALENCIAGA AMERICA, INC., BALENCIAGA, S.A., BOTTEGA
15      VENETA INTERNATIONAL S.A.R.L., BOTTEGA VENETA, INC., LUXURY GOODS
16            INTERNATIONAL S.A., YVES SAINT LAURENT AMERICA, INC.,
17                               Plaintiffs‐Appellees,
18
19                                          ‐v‐
20
21                                   BANK OF CHINA,
22                                     Appellant,
23
24          WEIXING LI, DBA REDTAGPARTY, DBA MYLUXURYBAGS.COM, DBA
25     XPRESSDESGINERS.COM, DBA XPRESSDESIGNER.NET, DBA DESIGNER HANDBAGS,
26                               AKA XIN LI, ET AL.,
27                                   Defendants.
28                     _____________________________________
29
30
31   Before:      LIVINGSTON, LYNCH, and LOHIER, Circuit Judges.
32


                                             1
 1          Appeal  from:  (1)  an  August  23,  2011  order  granting  plaintiffs’  motion  to
 2   compel  nonparty  Bank  of  China  (“the  Bank”  or  “BOC”)  to  comply  with  a  2010
 3   document subpoena and a 2010 asset freeze injunction; (2) a May 18, 2012 order
 4   denying the Bank’s motion to reconsider; and (3) a November 15, 2012 order holding
 5   the  Bank  in  civil  contempt  and  imposing  civil  monetary  penalties  for  failure  to
 6   comply with the August 23, 2011 order.  We conclude that the district court properly
 7   issued its June 25, 2010 and July 12, 2010 orders freezing the defendants’ assets and
 8   “restrain[ing] and enjoin[ing]” the defendants from transferring assets and others
 9   with notice of the order from “acting in concert or in participation with any of [the
10   defendants]” to do so.  However, we vacate the August 23, 2011 order, as well as the
11   May  18,  2012  order,  denying  the  Bank’s  motion  to  reconsider.    On  remand,  the
12   district court may consider its jurisdiction over the Bank and, if jurisdiction exists,
13   apply principles of comity to determine whether compliance with its orders should
14   be compelled.  We reverse the November 15, 2012 order holding the Bank in civil
15   contempt and imposing civil monetary penalties.    
16
17         AFFIRMED IN PART, REVERSED IN PART, VACATED IN PART, AND REMANDED.

18                                     ANDREW  RHYS  DAVIES  (Bradley  Stephen  Pensyl,
19                                     Pamela Rogers Chepiga, on the brief,) Allen & Overy
20                                     LLP, New York, NY, for Appellant.
21
22                                     ROBERT  L.  WEIGEL  (Howard  S.  Hogan,  Anne  M.
23                                     Coyle, Jennifer C. Halter, on the brief), Gibson, Dunn
24                                     &  Crutcher  LLP,  New  York,  NY,  for  Plaintiffs‐
25                                     Appellees.
26
27   DEBRA ANN LIVINGSTON, Circuit Judge:

28         This case arises out of the legal efforts of a number of luxury goods retailers

29   to protect their intellectual property and stop alleged counterfeiters from marketing

30   fake merchandise over the Internet and then hiding the profits from the sale of their



                                                 2
 1   counterfeit products.  This case was argued in tandem with a related case, Tiffany

 2   LLC v. China Merchants Bank, et al., Nos. 12‐2317; 12‐2330.  We decide the Tiffany

 3   appeal in a summary order issued simultaneously with this opinion.  


 4         Plaintiffs‐Appellees Gucci America, Inc. (“Gucci”), Balenciaga America, Inc.,

 5   Balenciaga, S.A., Bottega Veneta International S.A.R.L., Bottega Veneta, Inc., Luxury

 6   Goods International S.A., and Yves Saint Laurent America, Inc. (“plaintiffs”) are

 7   manufacturers of well‐known luxury handbags, clothing, jewelry, fragrances, and

 8   other  products.    Over  the  years,  millions  of  consumers  have  been  exposed  to

 9   plaintiffs’ trademarks through extensive advertising campaigns.  As a result of this

10   advertising,  plaintiffs’  brands  and  trademarks  are  among  the  most  widely‐

11   recognized in the United States. 


12           Plaintiffs  assert  that  in  or  around  June  2010,  they  discovered  that  certain

13   unauthorized  parties,  including  the  defendants  in  this  action,  were  selling

14   counterfeit versions of plaintiffs’ products on the Internet.  Defendants advertised

15   these products as guaranteed authentic.  Plaintiffs contend that the defendants not

16   only copied the designs, patterns, and color schemes associated with the plaintiffs’

17   products,  but  also  “expressly  identif[ied]  the  counterfeit  products  as  ‘Gucci,’



                                                  3
 1   ‘Balenciaga,’ ‘Bottega Veneta’ and ‘YSL’ products.”  J.A. 630.  Defendants displayed

 2   authentic  pictures  of  the  plaintiffs’  goods  on  websites,  but  purchasers  received

 3   counterfeit versions that were not produced by the plaintiffs.1  Plaintiffs allege that

 4   defendants  have  manufactured  and  sold  these  counterfeit  products  without  the

 5   permission, authorization, or approval of the plaintiffs.  All told, defendants have

 6   allegedly  violated  at  least  20  of  plaintiffs’  trademarks  and  have  sold  millions  of

 7   dollars worth of counterfeit products to American consumers. 


 8          The present appeal by Bank of China (“the Bank” or “BOC”), the nonparty

 9   appellant, concerns the plaintiffs’ efforts both to freeze the defendants’ assets so that

10   the profits of defendants’ alleged counterfeiting can be recovered and to obtain the

11   assistance of the Bank in gathering evidence of defendants’ purportedly unlawful

12   conduct.  BOC appeals from: (1) an August 23, 2011 order granting plaintiffs’ motion

13   to  compel  the  Bank  to  comply  with  a  document  subpoena  and  an  asset  freeze

14   injunction and denying the Bank’s cross‐motion to modify the court’s orders; (2) a

15   May 18, 2012 order denying the Bank’s motion to reconsider; and (3) a November

16   15, 2012 order holding the Bank in civil contempt and imposing monetary penalties. 

            1
 1           Gucci’s investigator alleges that he purchased items from one of the defendants
 2   and was charged $220 for a “Gucci” wallet and $850 for a “Bottega Veneta” handbag in
 3   Internet transactions.  Neither item was authentic.  

                                                   4
 1          For the reasons set forth herein, we first conclude that BOC’s claim that the

 2   district court was without authority to issue orders restraining the defendants’ assets

 3   pending  adjudication,  either  because  it  lacks  jurisdiction  over  the  Bank  or,

 4   alternatively,  pursuant  to  the  Supreme  Court’s  decision  in  Grupo  Mexicano  de

 5   Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999), is without merit.   We

 6   vacate  the  August  23,  2011  and  the  May  18,  2012  orders,  however,  so  that,  on

 7   remand, the district court may consider whether it may exercise specific personal

 8   jurisdiction over the Bank to compel compliance with its orders2 and (if so) whether

 9   it should exercise such jurisdiction, properly applying principles of comity.  We

10   reverse  the  November  15,  2012  order  holding  the  Bank  in  civil  contempt  and

11   imposing civil monetary penalties.  


12                                          I.  Background


13          On June 25, 2010, plaintiffs brought an action in the United States District

14   Court  for  the  Southern  District  of  New  York  against  Weixing  Li,  Lijun  Xu,  and

15   certain “John Does,” doing business as, inter alia, Redtagparty, Designer Handbags,

16   Myluxurybags.com, Xpressdesigners.com, and Xpressdesigner.net, pursuant to the
            2
 1            In light of Daimler AG v. Bauman, 134 S. Ct. 746 (2014), and for the reasons set forth
 2   infra, we conclude that the district court erred in exercising general jurisdiction over the
 3   Bank. 

                                                   5
 1   Lanham  Act,  15  U.S.C.  §  1501,  et  seq.,  and  related  state  law  causes  of  action. 

 2   Plaintiffs filed a First Amended Complaint on October 4, 2010 to include Ting Xu

 3   and Kuelala.com as additional defendants.  Plaintiffs subsequently entered into a

 4   settlement agreement with defendant Lijun Xu.  No other defendants have appeared

 5   in this action.


 6          Simultaneously  with  their  initial  complaint,  plaintiffs  filed  a  motion  for  a

 7   temporary restraining order (“TRO”) in the district court.  On June 25, 2010, the

 8   United  States  District  Court  for  the  Southern  District  of  New  York  (Sullivan,  J.)

 9   granted this motion, freezing defendants’ assets and enjoining the defendants from

10   selling counterfeit goods.  On July 12, 2010, the district court converted the TRO into

11   a preliminary injunction (“Asset Freeze Injunction”).  This Asset Freeze Injunction,

12   issued pursuant to Rule 64 of the Federal Rules of Civil Procedure, provides that:  
13

14          Defendants and their . . . agents . . . and all persons acting in concert or
15          in participation with any of them, and any banks . . . who receive actual
16          notice  of  this  order  .  .  .  without  prior  approval  of  the  Court  [are]
17          restrained and enjoined from transferring, disposing of, or secreting
18          any money . . . or other assets of Defendants . . . .

19   J.A. 240.  The plaintiffs had gathered evidence that, following the issuance of the

20   TRO, certain defendants wired proceeds of  their counterfeit sales to accounts at



                                                   6
 1   BOC.  Therefore, the Asset Freeze Injunction expressly states that it applies to (but

 2   is not limited to) “any and all Bank of China accounts associated with or utilized by

 3   Weixing  Li,  Lijun  Xu,  Redtagparty,  Myluxurybags.com  and/or  any  of  the  other

 4   Defendants.”  J.A. 241.  Plaintiffs served the Bank with the Asset Freeze Injunction

 5   at its New York City branch on July 13, 2010.


 6         BOC, the nonparty appellant, is not incorporated or headquartered anywhere

 7   in the United States and maintains its principal place of business in China.  The

 8   Bank, which is owned in major part by the Chinese government, has a significant

 9   global presence (maintaining four branches in the United States) but only a portion

10   of  the  Bank’s  worldwide  activity  takes  place  in  New  York.    Gucci  ECF  No.  288

11   (citing  OCC  Evaluation  Aug.  18,  2008)  (“At  year‐end  2007,  [BOC]  had  10,145

12   domestic branches, 689 overseas branches and subsidiaries in 27 countries around

13   the  world  and  1200  correspondent  banks.”    Id.  at  1).    BOC  contends  that  bank

14   officials who work in its two New York branches cannot search the records of the

15   China‐based offices, nor can they ascertain whether individuals have accounts at

16   BOC branches outside of the United States.




                                                 7
 1         Having  served  the  Bank  with  the  Asset  Freeze  Injunction,  plaintiffs

 2   proceeded, on July 16, 2010, by serving BOC, at its New York City branch, with a

 3   subpoena  requesting  all  documents  concerning  the  “Defendants”  and  the

 4   “Defendants’  accounts”  (the  “2010  Subpoena”).    J.A.  1152.    The  2010  Subpoena

 5   defines “Accounts” to include a variety of types of accounts “at Bank of China held

 6   by Defendants; including, but not limited to, any account or deposit in the name of

 7   Lijun Xu a/k/a Jack London” with an account number ending in 1235 or 2443.  J.A.

 8   1150.  The 2010 Subpoena defines “Defendants” as “Weixing Li, Lijun Xu a/k/a Jack

 9   London, all doing business as Redtagparty, Myluxurybags.com, Xpressdesigner.net,

10   Xpressdesigners.com, Designer Handbags, ABC Companies and John Does, as well

11   as their officers, directors, agents, representatives, and all persons acting on their

12   behalf.”  J.A. 1150.


13         BOC  informed  plaintiffs  that  its  New  York  City  branch  does  not  have

14   possession or control over information located “in any other branch or office of the

15   Bank of China” and that compliance with the subpoena would violate Chinese law. 

16   J.A. 773.  The Bank produced responsive documents that were in the possession of

17   its New York branch.  It refused to produce responsive documents located in any of

18   its  branches  or  offices  in  China,  however,  notwithstanding  plaintiffs’  evidence

                                                8
 1   suggesting that the proceeds of defendants’ unlawful activity had been transferred

 2   there.3


 3          On December 6, 2010, plaintiffs filed a motion to compel compliance with both

 4   the Asset Freeze Injunction and the 2010 Subpoena.  The Bank filed its opposition

 5   and  cross‐moved  to  modify  the  district  court’s  orders  so  as  to  terminate  any

 6   provisions requiring the Bank to freeze defendants’ assets held by BOC in China. 

 7   The motions were fully submitted to the district court as of January 3, 2011.  


 8          After  the  motion  to  compel  compliance  with  the  2010  Subpoena  was

 9   submitted,  on  February  23,  2011,  plaintiffs  served  a  second  subpoena  (“2011

10   Subpoena”) on BOC.  The 2011 Subpoena requests documents concerning accounts

11   “held by Defendants or into which Defendants transferred funds” and specifically

12   identifies six new BOC accounts by account number.   The 2011 Subpoena defines

13   “Defendants” much the same way as the 2010 Subpoena.4  J.A. 1162.  After serving

            3
 1             Plaintiffs also made several requests for confirmation from the Bank that it had
 2   frozen defendants’ assets.  The Bank refused to provide such confirmation, responding that
 3   it “disagree[d] with [plaintiffs’] assertion that the Court’s orders require[d] that the Bank
 4   of China freeze accounts located in China.”  J.A. 339.
            4
 1               Namely,  as  “Weizing  Li,  Lijun  Xu  a/k/a  Jack  London,  and  Ting  Xu,  all  doing
 2   business  as  Redtagparty,  Myluxurybags.com,  Kuelala.com,  Xpressdesigner.net,
 3   Xpressdesigners.com, Designer Handbags, ABC Companies and John Does, as well as their
 4   officers, directors, agents, representatives, and all persons acting on their behalf.”  J.A. 1162.

                                                     9
 1   the  2011  Subpoena,  plaintiffs  sought  and  were  granted  leave  to  file  a  Second

 2   Amended  Complaint.    On  March  10,  2011,  plaintiffs  filed  a  Second  Amended

 3   Complaint which, among other changes, named seven new defendants.5


 4          On  August  23,  2011,  the  district  court  denied  the  Bank’s  cross‐motion to

 5   modify the Asset Freeze Injunction and ordered the Bank to comply both with the

 6   2010 Subpoena and with the Injunction (“August 23 Order”).  BOC timely noticed

 7   an  appeal.6    In  September,  BOC  produced  some  documents,  all  concerning  the

 8   accounts ending in 1235 and 2443 specifically requested in the 2010 Subpoena.    


 9          The Bank then moved, pursuant to Rule 60(b) of the Federal Rules of Civil

10   Procedure, for the district court to reconsider its August 23 Order.  The Bank relied

11   principally on a letter, dated November 3, 2011, from two regulatory agencies in

12   China: the People’s Bank of China and the China Banking Regulatory Commission

            5
 1              The Second Amended Complaint added the following defendants:  Wenying Guo,
 2   Xiaochao  Shang,  Lei  Xu,  Fengyuan  Zhao,  Liqun  Zhao,  Ming  Zhao,  and  Peiyuan  Zhao
 3   (collectively, the “New Defendants”).
            6
 1             Following the Bank’s notice of appeal, plaintiffs  moved to dismiss for lack of
 2   jurisdiction.  A motions panel of this court denied the motion to dismiss, concluding that
 3   28  U.S.C.  §  1292(a)(1)  provides  appellate  jurisdiction  over  interlocutory  appeals  from
 4   orders  declining  to  modify  injunctions.    See  Official  Comm.  of  Unsecured  Creditors  of
 5   Worldcom,  Inc.  v.  SEC,  467  F.3d  73,  78  (2d  Cir.  2006)  (concluding  that  nonparties  have
 6   standing  to  appeal  in  this  context  when  they  can  demonstrate  a  “plausible  affected
 7   interest”).

                                                     10
 1   (the “November 3 Regulators’ Letter”).  In this letter, the Chinese banking regulators

 2   informed  the  district  court  that  China’s  laws  prohibit  commercial  banks  from

 3   freezing accounts or turning over account records pursuant to foreign court orders,

 4   that the Bank’s September 2011 document production in response to the August 23

 5   Order  violated  those  laws,  and  that  the  Chinese  regulators  had  issued  a  severe

 6   warning to the Bank and were evaluating appropriate sanctions.  The district court

 7   denied the motion for reconsideration in an order dated May 18, 2012, holding that

 8   the Bank’s Rule 60(b) motion was procedurally premature because there was no final

 9   order and that even if it were to consider the motion on the merits, it was deficient

10   because the November 3 Regulators’ Letter was not “newly discovered evidence”

11   and  was  cumulative  of  expert  declarations  before  the  court  prior  to  its  original

12   decision.  S.P.A. 19.  The Bank again noticed a timely appeal.


13          On September 27, 2012, the district court ordered the Bank to show cause why

14   it should not be sanctioned for failing to comply with the August 23 Order, insofar

15   as it compelled compliance with the 2010 Subpoena.   Following additional briefing

16   and argument, in a November 15, 2012 order, the district court held BOC in civil

17   contempt for its failure to comply with the Order.  The district court ordered the

18   Bank to pay (1) an initial “coercive fine in the amount of $75,000” for its alleged past

                                                 11
 1   noncompliance  with  the  August  23  Order;  (2)  “an  additional  coercive  fine  of

 2   $10,000” per  day for any future noncompliance; and (3) attorneys’ fees and costs. 

 3   J.A. 1291‐92.  The district court did not address whether BOC was in compliance

 4   with the Asset Freeze Injunction, which was already the subject of appeal.  Bank of

 5   China timely appealed the November 15, 2012 order.7


 6          After oral argument in connection with this matter, this Court received a letter

 7   dated  December  19,  2013  signed  in  the  names  of  Huai  Peng  Mu,  the  Director‐

 8   General  of  the  Legal  Affairs  Department  of  the  People’s  Bank  of  China,  and  Yi

 9   Huang, the Director‐General of the Supervisory Rules and Regulations Department

10   of the China Banking Regulatory Commission.  The views expressed in this letter are

11   not necessary to our decision today and therefore we need not and do not decide

12   whether the letter is properly before this Court.8  Finally, upon invitation from the




            7
 1           A motions panel of this Court thereafter granted BOC’s motion for a stay, pending
 2   appeal, of the district court’s civil contempt order and consolidated the Bank’s appeals.
            8
 1                Filings  of  this  sort  by  nonparties  must  generally  be  made  in  accordance  with
 2   Federal Rule of Appellate Procedure 29.  Alternatively, a party may move to supplement
 3   the record or request that the Court take judicial notice of such a letter and the Court may
 4   take  such  action  provided  it  is  proper  to  do  so  and,  inter  alia,  the  letter  is  properly
 5   authenticated.  Upon remand, the district court may consider in the first instance whether
 6   this letter is relevant and should be considered.

                                                       12
 1   panel, the United States Government, as amicus curiae, filed a brief expressing its

 2   views on this case.


 3                                              * * *


 4         We address the issues in turn.  First, as an initial matter, we conclude that the

 5   Bank’s argument that the district court lacked the authority to issue the Asset Freeze

 6   Injunction has no merit.  The court had personal jurisdiction over the defendants,

 7   as well as the equitable authority to issue the prejudgment freeze.  However, as to

 8   the portion of the August 23 Order compelling the Bank to comply with the Asset

 9   Freeze  Injunction  and  the  May  18,  2012  order  denying  the  Bank’s  motion  to

10   reconsider, we vacate.  We conclude that in light of Daimler AG v. Bauman, 134 S. Ct.

11   at 746, decided only this year, the district court erred in finding that BOC is properly

12   subject  to  general  jurisdiction.    We  remand  for  the  district  court  to  consider:

13   (1)  whether  it  may  exercise  specific  jurisdiction  over  the  Bank  to  order  such

14   compliance; and (2) whether, assuming the necessary jurisdiction is present, such

15   an order is consistent with principles of international comity.  We also vacate that

16   portion of the August 23 Order (and the May 18, 2012 order) compelling compliance

17   with the 2010 Subpoena for the district court to consider whether it has specific



                                                 13
 1   jurisdiction over the Bank and may order it to comply with the subpoena.  Finally,

 2   we reverse the November 15, 2012 order holding the Bank in civil contempt and

 3   imposing civil monetary penalties. 


 4                                II.  Asset Freeze Injunction

 5         BOC first challenges the district court’s authority to issue the Asset Freeze

 6   Injunction restraining and enjoining the defendants “from transferring, disposing

 7   of, or secreting any money” or other assets.  J.A. 240.  The Bank argues that the Asset

 8   Freeze  Injunction  was  impermissible  because:  (1)  the  district  court  lacked

 9   jurisdiction over the Bank to issue it; and (2) the court lacked the equitable authority

10   pursuant to Grupo Mexicano to do so.  As to both arguments, we disagree.


11         A. Personal Jurisdiction to Enjoin Defendants

12         We  reject  BOC’s  argument  that  personal  jurisdiction  over  the  Bank  was

13   required for the district court to issue the June 25, 2010 TRO and the subsequent

14   Asset Freeze Injunction restraining the defendants’ assets.  BOC does not argue that

15   the  defendants  are  not  subject  to  personal  jurisdiction  in  New  York  State.  And

16   personal jurisdiction over the defendants, not the Bank, is all that was needed for the

17   district court to restrain the defendants’ assets pending trial.  United States v. First



                                                14
 1   Nat’l City Bank, 379 U.S. 378, 384 (1965) (“Once personal jurisdiction of a party is

 2   obtained, the District Court has authority to order it to ‘freeze’ property under [the

 3   party’s] control, whether the property be within or without the United States.”).  


 4          This proposition is clear from our decision in NML Capital, Ltd. v. Republic of

 5   Argentina, 727 F.3d 230 (2d Cir. 2013), cert. denied, 134 S. Ct. 2819 (2014).  There, we

 6   noted that because the injunctions in that case “d[id] not directly enjoin payment

 7   system participants [such as banks], it [was] irrelevant whether the district court

 8   ha[d]  personal  jurisdiction  over  them”  in  issuing  such  injunctions.    Id.  at  243. 

 9   Granted,  once  a  district  court  issues  a  preliminary  asset  freeze  order  enjoining

10   parties over whom it has jurisdiction, that injunction “automatically forbids others

11   — who are not directly enjoined but who act ‘in active concert or participation’ with

12   an enjoined party — from assisting in [its] violation.”  Id. (citing Fed. R. Civ. P.

13   65(d)).    But  such  injunctions  do  not  directly  restrain  the  conduct  of  nonparties. 

14   Instead, they provide these nonparties with notice that “they could become liable

15   through  Rule  65  if  they  assist  .  .  .  in  violating  the  district  court’s  orders.”9    Id.

            9
 1             Rule 65, concerning injunctions and restraining orders, provides by its terms that
 2   such orders bind only those nonparties who receive actual notice and “who are in active
 3   concert or participation with” a party to whom the injunction or restraining order applies,
 4   or its officer, agent, servant, employee, or attorney.  See Fed. R. Civ. P. 65.   Nonparties, of
 5   course, may seek clarification from district courts “when questions arise as to who is bound

                                                      15
 1   “[B]efore any finding of liability or sanction against a non‐party,” as we said in NML

 2   Capital, “questions of personal jurisdiction may be properly raised.”  Id.   See also id.

 3   (observing  that  “questions  of  personal  jurisdiction  .  .  .  are  premature”  until  the

 4   nonparties  “are  summoned  to  answer  for  assisting  in  a  violation  of  the  district

 5   court’s injunctions”).  But the district court need not have personal jurisdiction over

 6   nonparties to issue a preliminary injunction requiring a party before it to refrain

 7   from moving assets during the pendency of the proceedings.  


 8          B.  Equitable Authority to Issue Asset Freeze Injunction

 9          We turn next to BOC’s argument that the district court lacked the equitable

10   authority under Grupo Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S.

11   at 308, to issue the prejudgment Asset Freeze Injunction.  This argument is without

12   merit.  Plaintiffs in trademark infringement actions may recover defendants’ profits. 

13   15 U.S.C. § 1117(a).  Plaintiffs here seek the equitable remedy of an accounting of

14   profits.  In such circumstances, the district court had the inherent equitable authority

15   to issue the Asset Freeze Injunction.   




 1   by an injunction through operation of Rule 65.”  NML Capital, 727 F.3d at 243.  See also Regal
 2   Knitwear Co. v. NLRB, 324 U.S. 9, 15 (1945) (expressing expectation that district courts will
 3   not in such circumstances “withhold a clarification in the light of a concrete situation”).   

                                                  16
 1          In  Grupo  Mexicano,  the  Supreme  Court  held  that  a  district  court  “had  no

 2   authority” pursuant to Rule 65 of the Federal Rules of Civil Procedure “to issue a

 3   preliminary  injunction  preventing  [a  defendant]  from  disposing  of  [its]  assets

 4   pending adjudication of [a] contract claim for money damages.”  527 U.S. at 333. 

 5   This was because the preliminary relief the plaintiffs sought was not traditionally

 6   accorded by courts of equity in the context of legal claims for money damages and

 7   “‘the  general  availability  of  injunctive  relief  [is]  not  altered  by  [Rule  65]  and

 8   depend[s] on traditional principles of equity jurisdiction.’”  Id. at 318‐19 (second

 9   alteration in original) (quoting 11A Charles Alan Wright, Arthur R. Miller & Mary

10   Kay Kane, Federal Practice and Procedure § 2941, at 31 (2d ed. 1995)).  The Court’s

11   holding  was  limited  to  actions  for  money  damages  in  which  plaintiffs  seek  a

12   preliminary injunction to prevent the defendant “from transferring assets in which

13   no lien or equitable interest is claimed.”  Id. at 310.  Accordingly, the Supreme Court

14   carefully distinguished its earlier decision in Deckert v. Independence Shares Corp., 311

15   U.S. 282 (1940), on the grounds that in Deckert — where a prejudgment asset freeze

16   was permissible — “the bill stated a cause of action for . . . equitable remedies” that

17   included  “rescission  of  the  contracts  and  restitution  of  the  consideration  paid.”

18   Grupo Mexicano, 527 U.S. at 325 (emphasis added).  As the Supreme Court explained,

                                                  17
 1   “[t]he preliminary relief available in a suit seeking equitable relief has nothing to do

 2   with the preliminary relief available in a creditor’s bill seeking equitable assistance

 3   in the collection of a legal debt.”  Id.  

 4          Pursuant to Grupo Mexicano, then, district courts have no authority to issue a

 5   prejudgment  asset  freeze  pursuant  to  Rule  65  where  such  relief  was  not

 6   “traditionally  accorded  by  courts  of  equity.”  Id.  at  319.    But  they  maintain  the

 7   equitable power to do so where such relief was traditionally available: where the

 8   plaintiff is pursuing a claim for final equitable relief, see id., and the preliminary

 9   injunction is ancillary to the final relief.  See De Beers Consol. Mines v. United States,

10   325 U.S. 212, 219‐20 (1945).11  

11          Such is the case here.  Plaintiffs are seeking an accounting of the defendants’

12   profits, in addition to injunctive relief and monetary damages, under the Lanham

13   Act.  J.A. 671 (Gucci’s complaint requests that defendants “account to Plaintiffs for

14   their profits”).  See also 15 U.S.C. § 1117(a).  And as plaintiffs correctly contend, the

15   common law action of “account” is one of the earliest examples of a restitutionary


            11
 1             A district court may also issue a preliminary injunction restraining a defendant
 2   from dissipating assets if it has specific statutory authority to do so.  See Grupo Mexicano,
 3   527 U.S. at 326 (distinguishing United States v. First Nat’l City Bank, 379 U.S. at 385, on the
 4   ground that “it involved not the Court’s general equitable powers under the Judiciary Act
 5   of 1789, but its powers under the statute authorizing issuance of tax injunctions”).

                                                   18
 1   action  in  equity,  imposing  on  a  defendant  the  obligation  to  disclose  and  return

 2   profits from the use of the plaintiffʹs property,  3 W. Holdsworth, A History of English

 3   Law 426‐28 (3d ed. 1923); Barbour, The History of Contract in Early English Equity, in

 4   4  Oxford  Studies  in  Social  and  Legal  History  13,  13‐14  (1914),  and  founded  in  the

 5   Chancellor’s equitable power to compel an accounting of wrongly gained assets. 

 6   See  S.E.C.  v.  Cavanagh,  445  F.3d  105,  119    (2d  Cir.  2006)  (citing  Joseph  Story,

 7   Commentaries on Equity Jurisprudence as Administered in England and America 423‐504

 8   (photo. reprint 1972) (1835), which describes the “remedy of ‘account,’ by which

 9   chancery ordered an accounting of assets so that wrongly gained profits might be

10   recovered”). 

11          The Supreme Court, in Hamilton‐Brown Shoe Co. v. Wolf Bros. & Co., 240 U.S.

12   251 (1916), has explained that a trademark “infringer is required in equity to account

13   for and yield up his gains to the true owner,” and “profits are then allowed as an

14   equitable measure of compensation.”  Id. at 259 (emphases added); accord Sheldon v.

15   Metro‐Goldwyn Pictures Corp., 309 U.S. 390, 399 (1940) (“[R]ecovery [of profits] had

16   been allowed in equity [prior to the statutory remedy] both in copyright and patent

17   cases as appropriate equitable relief incident to a decree for an injunction.”).  See also

18   Petrella v. Metro‐Goldwyn‐Mayer, Inc., 134 S. Ct. 1962, 1967 n.1 (2014) (noting that

                                                   19
 1   recovery of profits “is not easily characterized as legal or equitable,” but treating

 2   profit‐recovery  remedy  under  Copyright  Act  as  “equitable”)  (citation  omitted));

 3   United  States  v.  Louisiana,  339  U.S.  699,  706  (1950)  (referring  to  action  to  recover

 4   royalties and other money received by the state pursuant to leases on land claimed

 5   by the government as “an equity action for an injunction and accounting”).   This

 6   Court,  moreover,  has  expressly  attested  to  the  ancient  roots  of  this  remedy,

 7   explaining  that  “the  ancient  remedies  of  accounting,  constructive  trust,  and

 8   restitution  have  compelled  wrongdoers  to  ‘disgorge’  —  i.e.,  account  for  and

 9   surrender — their ill‐gotten gains for centuries.”  Cavanagh, 445 F.3d at 119 (citing

10   United States ex rel. Taylor v. Gabelli, No. 03‐cv‐8762, 2005 WL 2978921, at *5 (S.D.N.Y.

11   Nov. 4, 2005)).  See also 1 Dan B. Dobbs, Law of Remedies § 4.3(1), at 587‐89 (2d ed.

12   1993)  (discussing  equitable  remedies  of  constructive  trust  and  accounting  for

13   profits). 

14          Given the weight of this authority, it is not surprising that all three of our

15   sister  circuits  to  have  considered  the  issue  have  unanimously  held  that  district

16   courts have the authority to issue a prejudgment asset restraint injunction in favor

17   of  plaintiffs  seeking  an  accounting  against  allegedly  infringing  defendants  in

18   Lanham Act cases.  See Animale Grp. Inc. v. Sunny’s Perfume Inc., 256 Fed. App’x 707,

                                                    20
 1   709 (5th Cir. 2007) (per curiam) (ruling that the district court was “authorized to

 2   preserve  the  status  quo  by  entering  a  limited  asset  freeze”  in  a  Lanham  Act

 3   infringement case); Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987

 4   (11th Cir. 1995) (concluding that the “district court had the authority to freeze those

 5   assets which could have been used to satisfy an equitable award of profits” in a

 6   Lanham Act case); Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 562 (9th

 7   Cir. 1992) (“The district court’s inherent equitable power to freeze defendants’ assets

 8   in cases in which an accounting is the ultimate relief sought is therefore not limited

 9   by the Lanham Act.”); see also CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th Cir.

10   2002) (noting that because plaintiff sought an “accounting and profits remedy” as

11   an alternative form of relief under the Cable Communications Policy Act, an “asset

12   freeze  [was]  thus  proper”  under  Grupo  Mexicano).    Countless  district  courts,

13   moreover, have determined that after Grupo Mexicano they maintain the authority

14   to issue preliminary injunctions freezing the assets of defendants in this context.12 


           12
 1                 See, e.g., NFL v. Sunmei, No. 13‐cv‐2572 (S.D.N.Y. Apr. 24, 2013) (No. 5)
 2   (preliminary injunction order); Salvatore Ferragamo, S.p.A. v. Does 1‐15, No. 13‐cv‐
 3   0542 (S.D.N.Y. Feb. 25, 2013) (No. 14) (preliminary injunction order); Stuart Weitzman
 4   IP,  LLC  v.  Doe  1,  No.  13‐cv‐0732  (S.D.N.Y.  Feb.  4,  2013)  (No.  4)  (temporary
 5   restraining order); Rolex Watch U.S.A., Inc. v. Kulyk, No. 13‐cv‐0391 (S.D.N.Y. Jan. 31,
 6   2013) (No. 15) (temporary restraining order); Burberry, Ltd. (US) v. Doe, No. 12‐cv‐
 7   8815 (S.D.N.Y. Dec. 20, 2012) (No. 7) (preliminary injunction order); Sweet People

                                                 21
 1          BOC asserts three arguments to the contrary, but none has merit.  The Bank

 2   argues  first  that  pursuant  to  Dairy  Queen,  Inc.  v.  Wood,  369  U.S.  469  (1962),  an

 3   accounting of profits is a legal remedy.  But contrary to the Bank’s reading, Dairy

 4   Queen does not abrogate the longstanding treatment of an accounting of profits as an

 5   equitable remedy, nor could it change how the remedy was treated at the time of the

 6   Court of Chancery.  In Dairy Queen, the Supreme Court held that a defendant in a

 7   trademark action was entitled to a jury trial under the Seventh Amendment, despite

 8   the fact that the plaintiffs’ complaint included a request for an accounting.  369 U.S.

 9   at 476‐79.  Dairy Queen, however, involved a claim entirely different from the one at

10   issue here.  Plaintiffs in Dairy Queen did not seek an award of profits, but amounts

11   owed under a contract and damages for trademark infringement.  Id. at 476.  The

12   Court concluded that both an action for debt due under a contract and an action for


 1   Apparel, Inc. v. XYZ Co., No. 12‐cv‐07506 (S.D.N.Y. Nov. 5, 2012) (No. 9) (preliminary
 2   injunction order); Innovation Ventures, LLC v. Ultimate One Distrib. Corp., No. 12‐cv‐
 3   5354  (E.D.N.Y.  Oct.  31,  2012)  (No.  14)  (order  to  show  cause  for  a  temporary
 4   restraining order and preliminary injunction); Klipsch Grp., Inc. v. Big Box Store Ltd.,
 5   No.  12‐cv‐6283  (S.D.N.Y.  Aug.  29,  2012)  (No.  10)  (preliminary  injunction  order);
 6   Richemont N. Am., Inc. v. Huang, No. 12‐cv‐4443 (S.D.N.Y. July 19, 2012) (No. 39)
 7   (preliminary injunction order); Rolex Watch U.S.A., Inc. v. City Styles 313, LLC, No.
 8   12‐cv‐4754  (S.D.N.Y.  July  2,  2012)  (No.  25)  (preliminary  injunction  order);  Estée
 9   Lauder  Cosmetics  Ltd.  v.  Chen,  No.  12‐cv‐3046  (S.D.N.Y.  May  18,  2012)  (No.  19)
10   (temporary restraining order); Hill v. Doe 1, No. 12‐cv‐3014 (S.D.N.Y. May 1, 2012)
11   (No. 8) (preliminary injunction order).

                                                  22
 1   damages based upon a charge of trademark infringement are legal claims.  Id. at 477. 

 2   In contrast here, plaintiffs ask for an award of the defendant’s profits.  And there is

 3   no basis to conclude that the equitable character of such relief — as recognized by

 4   the Court in Hamilton‐Brown Shoe — is affected by the Court’s treatment of the legal

 5   forms of monetary relief at issue in Dairy Queen.

 6         The Bank next argues that the Asset Freeze Injunction exceeded the court’s

 7   equitable authority because it failed to identify the “particular property” derived

 8   from the defendants’ allegedly unlawful activities that the plaintiffs seek to recover. 

 9     We know of no requirement, however, and certainly there is none in the Lanham

10   Act, that would obligate plaintiffs to make this identification prior to obtaining a

11   preliminary injunction.  To the contrary: a plaintiff seeking an accounting of profits

12   is “required to prove defendant’s sales only.”  15 U.S.C. § 1117(a).  And then the

13   burden shifts to the defendants to “prove all elements of cost or deduction.”  Louis

14   Vuitton S.A. v. Spencer Handbags Corp., 765 F.2d 966, 973 (2d Cir. 1985) (quoting 15

15   U.S.C. § 1117(a)). 

16         Finally (and implicitly conceding the weakness of its argument that this case

17   is governed by Grupo Mexicano) the Bank maintains that the plaintiffs’ accounting

18   claim is “illusory.”  Under the Lanham Act, however, plaintiffs “may elect” between

                                               23
 1   statutory or actual damages “at any time before final judgment is rendered.”  15

 2   U.S.C. § 1117(c).  Each of plaintiffs’ three complaints has sought an accounting of

 3   profits (or actual damages) and there is no basis, on this record, to conclude that

 4   plaintiffs are not seeking what they ask for.  We conclude, accordingly, that the

 5   district court had the equitable authority to issue the Asset Freeze Injunction and

 6   that BOC’s argument to the contrary is without merit. 

 7                III.  The August 23 Order and the Asset Freeze Injunction

 8          The district court’s August 23 Order compels the Bank to comply with the

 9   Asset Freeze Injunction and denies its motion to modify that injunction so as to

10   make clear that the Bank is under no obligation to freeze the defendants’ assets held

11   in China.  As to the August 23 Order, we conclude that in light of the Supreme

12   Court’s  recent  decision  in  Daimler,  134  S.  Ct.  at  746,  the  district  court  erred  in

13   subjecting the Bank to all‐purpose general jurisdiction in New York.  We conclude

14   that both the August 23 Order, as it relates to the Asset Freeze Injunction, and the

15   related  May  28,  2012  order  denying  the  Bank’s  motion  to  reconsider  should  be

16   vacated  and  remanded  for  two  reasons:  first,  for  the  district  court  to  consider

17   whether it has specific jurisdiction over the Bank to compel compliance with the

18   Asset Freeze Injunction; and second, assuming such jurisdiction exists, for the district

                                                   24
 1   court to perform a proper comity analysis drawing upon the framework set forth in

 2   § 403 of the Restatement (Third) of Foreign Relations Law.  

 3          A. Personal Jurisdiction to Compel Bank’s Compliance 

 4          As we have said, a district court need not preliminarily establish personal

 5   jurisdiction  over  a  nonparty  bank  to  restrain  a  defendant’s  assets.    However,  a

 6   district court can enforce an injunction against a nonparty such as BOC only if it has

 7   personal jurisdiction over that nonparty.  See Canterbury Belts Ltd. v. Lane Walker

 8   Rudkin, Ltd., 869 F.2d 34 (2d Cir. 1989) (concluding that the district court did not

 9   have  personal  jurisdiction  to  enforce  an  injunction  in  a  case  where  plaintiff

10   requested the district court to impose contempt sanctions); see also Heyman v. Kline,

11   444 F.2d 65 (2d Cir. 1971); 11 C. Wright & A. Miller, Federal Practice and Procedure §

12   2960  (2014).    Following  oral  argument  in  this  case,  the  Supreme  Court  decided

13   Daimler AG v. Bauman, 134 S. Ct. at 746.  BOC asserts, in post‐argument letter briefs,

14   that  in  light  of  Daimler  the  district  court  erred  in  concluding  that  the  Bank  was

15   properly subject to all‐purpose general jurisdiction.  We agree.  We also conclude,

16   however, that this matter should be remanded so that the district court may consider

17   whether it has specific jurisdiction to enforce the Asset Freeze Injunction against the

18   Bank and may exercise such jurisdiction, consistent with due process.  

                                                   25
 1          Since International Shoe Co. v. Washington, the touchstone due process principle

 2   has  been  that,  before  a  court  may  exercise  jurisdiction  over  a  person  or  an

 3   organization, such as a bank, that person or entity must have sufficient “minimum 

 4   contacts” with the forum “such that the maintenance of the suit does not offend

 5   ‘traditional notions of fair play and substantial justice.’” 326 U.S. 310, 316 (1945)

 6   (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).  This principle “presaged the

 7   development  of  two  categories  of  personal  jurisdiction”:  general  and  specific

 8   personal jurisdiction.  Daimler, 134 S. Ct. at 754.  See generally Arthur T. von Mehren

 9   & Donald T. Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv. L.

10   Rev. 1121 (1966).    General, all‐purpose jurisdiction permits a court to hear “any and

11   all claims” against an entity.13  See Daimler, 134 S. Ct. at 755 (quoting Goodyear Dunlop



            13
 1               Unlike BOC, the party contesting jurisdiction in Daimler was a civil defendant. 
 2   See Daimler, 134 S. Ct. at 750.  The Supreme Court’s other decisions addressing general
 3   jurisdiction  have  also  involved  defendants,  not  nonparties.    Helicopteros  Nacionales  de
 4   Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984); Perkins v. Benguet Consol. Mining Co., 342 U.S.
 5   437, 438 (1952).  But BOC’s nonparty status does not alter the applicability of these cases
 6   to the question presented here.  The essence of general personal jurisdiction is the ability
 7   to entertain “any and all claims” against an entity based solely on the entity’s activities in
 8   the forum, rather than on the particulars of the case before the court.  See Daimler, 134 S. Ct.
 9   at 762 n.20 (deciding that “[w]hen a corporation is genuinely at home in the forum” the
10   district court need not “assess the reasonableness of entertaining the case”).  Thus, if a court
11   has general personal jurisdiction over an entity, that entity, by definition, is subject both
12   to suit and to judicial orders affecting nonparties.
13


                                                   26
 1   Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011)).  Specific jurisdiction, on

 2   the other hand, permits adjudicatory authority only over issues that “aris[e] out of

 3   or  relat[e]  to  the  [entity’s]  contacts  with  the  forum.”    Helicopteros  Nacionales  de

 4   Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984).

 5          In  Daimler,  the  Supreme  Court  for  the  first  time  addressed  the  question

 6   whether, consistent with due process, “a foreign corporation may be subjected to a

 7   court’s general jurisdiction based on the contacts of its in‐state subsidiary.”  134 S.

 8   Ct.  at  759.    Assuming  without  deciding  that  such  contacts  may  in  some

 9   circumstances be imputed to the foreign parent, the Court held that a corporation

10   may nonetheless be subject to general jurisdiction in a state only where its contacts

11   are so “continuous and systematic,” judged against the corporation’s national and

12   global activities, that it is “essentially at home” in that state.  Id. at 761‐62.  Aside

13   from “an exceptional case,” the Court explained, a corporation is at home (and thus

14   subject to general jurisdiction, consistent with due process) only in a state that is the

15   company’s formal place of incorporation or its principal place of business.  Id. at 761

16   & n.19.  In so holding, the Court expressly cast doubt on previous Supreme Court

17   and New York Court of Appeals cases that permitted general jurisdiction on the

18   basis that a foreign corporation was doing business through a local branch office in

                                                   27
 1   the forum.  See id. at 735 n.18 (citing Barrow S.S. Co. v. Kane, 170 U.S. 100 (1898), and

 2   Tauza v. Susquehanna Coal Co., 220 N.Y. 259 (1917) (Cardozo, J.)).  And the Court,

 3   reversing  the  Ninth  Circuit’s  determination  that  general  jurisdiction  was

 4   appropriately exercised over a German corporation based on the California contacts

 5   of its Delaware‐ and New Jersey‐based subsidiary, expressly warned against the

 6   “risks to international comity” of an overly expansive view of general jurisdiction

 7   inconsistent with “the ‘fair play and substantial justice’ due process demands.”  Id.

 8   at 763 (quoting Int’l Shoe, 326 U.S. at 316).  

 9          We conclude that applying the Court’s recent decision in Daimler, the district

10   court may not properly exercise general personal jurisdiction over the Bank.  Just

11   like  the  defendant  in  Daimler,  the  nonparty  Bank  here  has  branch  offices  in  the

12   forum, but is incorporated and headquartered elsewhere.  Further, this is clearly not

13   “an exceptional case” where the Bank’s contacts are “so continuous and systematic

14   as to render [it] essentially at home in the forum.”  Daimler, 134 S. Ct. at 761 & n.19

15   (alteration in original) (quoting Goodyear, 131 S. Ct. at 2851).  BOC has only four

16   branch  offices  in  the  United  States  and  only  a  small  portion  of  its  worldwide

17   business is conducted in New York.  Gucci ECF No. 288 (citing OCC Evaluation

18   Aug.  18,  2008)  (“At  year‐end  2007,  [BOC]  had  10,145  domestic  branches,  689

                                                 28
 1   overseas  branches  and  subsidiaries  in  27  countries  around  the  world  and  1200

 2   correspondent banks.”  Id. at 1);  Bank of China America Branches, Bank of China,

 3   http://www.bankofchina.com/en/aboutboc/ab6/200812/t20081216_494260.html (last

 4   visited Aug. 19, 2014).  Thus, BOC’s activities here, as with those of the defendant

 5   in Daimler, “plainly do not approach” the required level of contact.  134 S. Ct. at 761

 6   n.19.  Following Daimler, there is no basis consistent with due process for the district

 7   court to have exercised general jurisdiction over the Bank.

 8          Although the Bank appeared in the district court and did not argue there that

 9   the  court  lacked  personal  jurisdiction,  we  also  conclude  that  its  objection  to  the

10   exercise of general jurisdiction has not been waived.  While arguments not made in

11   the district court are generally waived, see Datskow v. Teledyne, Inc., Cont’l Prods. Div.,

12   899  F.2d  1298,  1303  (2d  Cir.  1990),  “a  party  cannot  be  deemed  to  have  waived

13   objections or defenses which were not known to be available at the time they could

14   first have been made,” Hawknet, Ltd. v. Overseas Shipping Agencies, 590 F.3d 87, 92 (2d

15   Cir. 2009) (citation omitted).  Accordingly, we have held that a defendant does not

16   waive a personal jurisdiction argument — even if he does not make it in the district

17   court — if the “argument that the court lacked jurisdiction over [the] defendant




                                                  29
 1   would have been directly contrary to controlling precedent in this Circuit.”  Id.14 

 2   Prior to Daimler, controlling precedent in this Circuit made it clear that a foreign

 3   bank  with  a  branch  in  New  York  was  properly  subject  to  general  personal

 4   jurisdiction here.  See, e.g., Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 93‐95 (2d

 5   Cir.  2000)  (discussing  New  York’s  rule  that  a  business  is  subject  to  personal

 6   jurisdiction when it is “doing business” in the State and finding general jurisdiction

 7   over  a  large  international  corporation  based  on  the  maintenance  of  an  affiliate

 8   investor relations office in New York City); Hoffritz for Cutlery, Inc. v. Amajac, Ltd.,

 9   763 F.2d 55, 57‐58 (2d Cir. 1985) (discussing the requirements of New York’s “doing

10   business” test); Dietrich v. Bauer, No. 95‐cv‐7051, 2000 WL 1171132, at *4 n.4 (S.D.N.Y.

11   Aug. 16, 2000) (holding that “a foreign bank with a branch in New York is ‘doing

12   business’  in  New  York  for  purposes  of  personal  jurisdiction”).    Under  prior

13   controlling precedent of this Circuit, the Bank was subject to general jurisdiction

14   because through the activity of its New York branch, it engaged in a “continuous

15   and systematic course of doing business in New York.”  Hoffritz, 762 F.2d at 58. 



            14
 1              To the extent that plaintiffs attempt to ground their waiver argument on Federal
 2   Rule  of  Civil  Procedure  12(h),  we  note  that  the  waiver  provisions  of  that  rule  are
 3   inapplicable  because  the  Bank  is  not  a  “party”  that  could  fail  to  assert  its  personal
 4   jurisdiction defense in an answer or a motion to dismiss.  Fed. R. Civ. P. 12(h).

                                                     30
 1   Therefore, we conclude that the Bank did not waive its personal jurisdiction objection.

 2          Even without general personal jurisdiction, the district court may be able to

 3   require BOC’s compliance with the Asset Freeze Injunction by exercising specific

 4   jurisdiction.15    To  assert  specific  personal  jurisdiction  over  civil  defendants,  the

 5   Supreme Court requires a two‐step analysis.  See Licci ex rel. Licci v. Lebanese Canadian

 6   Bank,  SAL,  732  F.3d  161,  169  (2d  Cir.  2013).    First,  the  court  must  decide  if  the

 7   defendant  has  “‘purposefully  directed’  his  activities  at  .  .  .  the  forum  and  the

 8   litigation . . . ‘arise[s] out of or relate[s] to’ those activities.”  Burger King Corp. v.

 9   Rudzewicz, 471 U.S. 462, 472 (1985) (citation omitted).  Second, once the court has

10   established  these  minimum  contacts,  it  “determine[s]  whether  the  assertion  of

11   personal jurisdiction would comport with fair play and substantial justice.”  Id. at

12   476 (quoting Int’l Shoe, 326 U.S. at 320).  See also Asahi Metal Indus. Co. v. Superior Ct.

13   of  Cal.,  Solano  Cnty.,  480  U.S.  102,  113‐14  (1987)  (identifying  fairness  factors  that

14   courts should consider).  The Supreme Court has not, however, addressed specific


            15
 1              The  district  court  may  also  consider  whether  BOC  has  consented  to  personal
 2   jurisdiction in New York by applying for authorization to conduct business in New York
 3   and designating the New York Secretary of State as its agent for service of process.  N.Y.
 4   Bus. Corp. Law §§ 1301(a), 1304(a)(6); N.Y. Banking Law § 200; Bagdon v. Phila. & Reading
 5   Coal & Iron Co., 217 N.Y. 432 (1916) (Cardozo, J.).  See also Daimler, 134 S. Ct. at 755‐56
 6   (noting that general jurisdiction defines the scope of a court’s jurisdiction when an entity
 7   “has not consented to suit in the forum” (quoting Goodyear, 131 S. Ct. at 2856)).

                                                    31
 1   jurisdiction over nonparties.16  Lower federal courts presented with the issue have

 2   adapted the test for civil defendants for use in assessing the question whether they

 3   may properly exercise jurisdiction over a nonparty.  These courts first assess the

 4   connection between the nonparty’s contacts with the forum and the order at issue,

 5   and then decide whether exercising jurisdiction for the purposes of the order would

 6   comport with fair play and substantial justice.  See infra pp. 32‐33, 43.17

 7          In the context of asset freeze injunctions, other circuits have permitted the

 8   exercise of specific jurisdiction over domestic nonparties who, with knowledge of an

 9   injunction, intentionally aided in its violation.  See, e.g., Waffenschmidt v. MacKay, 763

10   F.2d  711,  718‐19  (5th  Cir.  1985)  (holding  that  a  domestic  nonparty’s  knowing,

11   intentional  violation  of  an  injunction  is  sufficient  on  its  own  to  create  specific

12   personal  jurisdiction  to  enforce  the  injunction  against  that  party);  ClearOne
            16
 1             The Supreme Court has addressed jurisdiction over absent plaintiffs, see Phillips
 2   Petroleum Co. v. Shutts, 472 U.S. 797 (1985), but it has not addressed jurisdiction over entities
 3   who are not parties to the suit.
            17
 1                This Court has, at different times, observed that nonparty status may alter the
 2   equities of asserting jurisdiction.  On the one hand, a “person who is subjected to liability
 3   . . . far from home may have better cause to complain of an outrage to fair play” than a
 4   nonparty.  First Am. Corp. v. Price Waterhouse LLP, 154 F.3d 16, 20 (2d Cir. 1998).  But on the
 5   other hand, a nonparty with few if any connections to the activities giving rise to the suit
 6   may have a strong interest in its freedom to take actions that are “genuinely independent”
 7   of any intent to frustrate a court’s injunction.  Heyman v. Kline, 444 F.2d 65, 65‐66 (2d Cir.
 8   1971).
 9


                                                    32
 1   Commc’ns, Inc., v. Bowers, 651 F.3d 1200, 1215‐16 (10th Cir. 2011) (affirming that “a

 2   district  court  may  properly  exercise  personal  jurisdiction  over  a  nonparty  for

 3   purposes of entering contempt orders, when the nonparty, with actual notice of an

 4   injunctive order issued by the district court, and in active concert or participation

 5   with a party, violates that order”); SEC v. Homa, 514 F.3d 661, 673‐75 (7th Cir. 2008)

 6   (affirming  contempt  order  against  two  American  nonparties  living  abroad  who

 7   knowingly aided and abetted the violation of an order to freeze the defendant’s

 8   assets).      Following  the  framework  discussed  above,  these  decisions  rely  on  the

 9   theory that intentionally violating an asset freeze injunction is conduct “designed

10   to have purpose and effect in the forum,” and that the authority to force compliance

11   “is  necessary  to  the  proper  enforcement  and  supervision  of  a  court’s  injunctive

12   authority  and  offends  no  precept  of  due  process.”    E.g.,  Homa,  514  F.3d  at  675

13   (quoting Waffenschmidt, 763 F.2d at 716); ClearOne Commc’ns, 651 F.3d at 1215.  See

14   also Calder v. Jones, 465 U.S. 783, 788‐89 (1984).  Using that same approach, this Court

15   has  permitted  a  district  court  to  exercise  specific  jurisdiction  over  a  domestic

16   nonparty who violated a protective order.  See Eli Lilly & Co. v. Gottstein, 617 F.3d

17   186, 195‐96 (2d Cir. 2010).18
            18
 1               This  Court  has  not  resolved  this  issue  in  the  context  of  asset  freezes.    See
 2   Canterbury  Belts,  869  F.2d  at  40  (suggesting,  in  passing,  that  “[a]  district  court  cannot

                                                      33
 1          We have found no case, however, applying such an analysis in the context of

 2   a foreign nonparty with only limited contacts in the forum.19  The question whether

 3   the exercise of personal jurisdiction is appropriate in this context may depend, in

 4   part,  on  the  nature  of  the  foreign  nonparty’s  contacts  with  the  forum.    BOC’s

 5   presence and activity in the forum may thus be relevant for determining whether

 6   specific  jurisdiction  to  force  compliance  with  the  Asset  Freeze  Injunction  is

 7   appropriate in this case.  Compare Homa, 514 F.3d at 675 (noting that nonparties were

 8   required to obey the district court’s order because they were citizens), with  Reebok

 9   Int’l Ltd. v. McLaughlin, 49 F.3d 1387, 1392‐93 (9th Cir. 1995) (refusing to subject a foreign

10   bank  with  no  American  branches  to  an  asset  freeze).    After  all,  “[i]t  must  be

11   remembered  that  the  relatedness  test  is  but  a  part  of  a  general  inquiry  .  .  .  to

12   determine whether the exercise of personal jurisdiction . . . does or does not offend

 1   exercise personal jurisdiction over a nonparty . . . on the basis that the nonparty is acting
 2   ‘in active concert or participation,’ within the meaning of Fed. R. Civ. P. 65(d), with a party
 3   who  is  subject  to  an  injunction,  unless  personal  jurisdiction  is  established  over  the
 4   nonparty”).
            19
 1                 The  Ninth  Circuit  has  concluded  that  district  courts  lack  specific  personal
 2   jurisdiction to order foreign, nonparty banks with no contacts in the United States to comply
 3   with an asset freeze injunction.  See Reebok Int’l Ltd. v. McLaughlin, 49 F.3d 1387, 1391‐93 (9th
 4   Cir.  1995).    In  that  opinion,  the  Ninth  Circuit  emphasized  that  Waffenschmidt  was
 5   “grounded . . . on the simple fact that the ‘mandate of an injunction issued by a federal
 6   district  court runs nationwide,’” and therefore  did not apply  to a  situation  where  “[a]
 7   national of a foreign country . . . followed the law . . . of its own country . . . when it did acts
 8   within that country.”  Id. at 1391, 1394 (quoting Waffenschmidt, 763 F.2d at 716).

                                                     34
 1   ‘traditional notions of fair play and substantial justice.’”  Chew v. Dietrich, 143 F.3d

 2   24, 29 (2d Cir. 1998) (quoting Int’l Shoe, 326 U.S. at 316).

 3          Since the factual record has not been developed and the panel has not had the

 4   benefit  of  oral  argument  or  full  briefing  on  the  subject,  we  express  no  view  on

 5   whether  the  exercise  of  specific  jurisdiction  is  appropriate  in  this  case.    Prior  to

 6   Daimler,  courts  in  this  Circuit  often  asserted  general  jurisdiction  over  nonparty

 7   foreign corporations based on the presence of corporate branches, subsidiaries, or

 8   affiliates in the Circuit.  See, e.g., Wiwa, 226 F.3d at 93‐95; Dietrich, 2000 WL 1171132,

 9   at *4.  In light of that pre‐Daimler case law, the district court had no need to consider

10   specific jurisdiction or to develop a record sufficient for that purpose.  On remand,

11   the district court must give the issue due consideration.

12          B.  District Court’s Obligation to Conduct a Comity Analysis

13          BOC next argues that the district court’s August 23 Order (compelling the

14   Bank to comply with the Asset Freeze Injunction and denying the Bank’s motion to

15   modify it) must also be vacated because the district court failed properly to consider

16   legal principles of comity.  Although we need not reach this issue, we do so in order

17   to give guidance to the district court in the event that the district court concludes

18   that the exercise of personal jurisdiction over BOC is appropriate.  If it so concludes,

                                                    35
 1   the district court should undertake a comity analysis before ordering the Bank to

 2   comply with the Asset Freeze Injunction.  

 3          Before the district court, the Bank, which is domiciled and principally based

 4   in China, identified an apparent conflict between the obligations set forth in the

 5   Asset Freeze Injunction and applicable Chinese banking laws.  Specifically, the Bank

 6   introduced a declaration from a Chinese law expert, Professor Zhipan Wu, asserting

 7   that Chinese banking laws prohibit BOC from freezing bank accounts pursuant to

 8   a foreign court order, and that doing so could render it civilly and criminally liable. 

 9   The Bank also submitted the November 3 Regulators’ Letter with its motion for

10   reconsideration, which states that “China’s commercial banks . . . may not  . . . freeze

11   or deduct funds from such accounts pursuant to a U.S. court’s order.”  J.A. 834. 

12   According  to  the  Bank’s  expert  and  the  November  3  Regulators’  Letter,  China’s

13   sovereign interest in such laws is to “engender client confidence in the  banking

14   system and therefore promote the further development of the banking system.” 

15   J.A. 834.  

16          In such circumstances, where the Bank objected to application of the Asset

17   Freeze Injunction to it, specifically citing an apparent conflict with the requirements

18   of Chinese banking law, comity principles required the district court to consider the


                                               36
 1   Bank’s legal obligations pursuant to foreign law before compelling it to comply with

 2   the Asset Freeze Injunction.  Comity is “the recognition which one nation allows

 3   within its territory to the legislative, executive or judicial acts of another nation,

 4   having due regard both to international duty and convenience, and to the rights of

 5   its own citizens, or of other persons who are under the protection of its laws.”  Hilton

 6   v. Guyot, 159 U.S. 113, 164 (1895).  The doctrine of international comity “refers to the

 7   spirit of cooperation in which a domestic tribunal approaches the resolution of cases

 8   touching  the  laws  and  interests  of  other  sovereign  states.”    Société  Nationale

 9   Industrielle Aérospatiale v. U.S. Dist. Ct. for the S. Dist. of Iowa, 482 U.S. 522, 543 n.27

10   (1987).   

11          We  have  previously  suggested  that  when  a  court  order  will  infringe  on

12   sovereign interests of a foreign state, district courts may appropriately conduct an

13   analysis  using  the  framework  provided  by  §  403  of  the  Restatement  (Third)  of

14   Foreign Relations Law, entitled “Limitations on Jurisdiction to Prescribe.”  See United

15   States v. Davis, 767 F.2d 1025, 1036‐39 (2d Cir. 1985) (using § 403 factors to hold that

16   district  court  properly  ordered  a  litigant  to  terminate  litigation  in  the  Cayman

17   Islands); see also Republic of Arg. v. NML Capital, Ltd., 134 S. Ct. 2250, 2258 n.6 (2014). 

18   (noting that “other sources of law” — including “comity interests” — might limit


                                                 37
 1   district  courts’  discretion  when  issuing  orders  extraterritorially).    As  the  district

 2   court recognized with regard to § 442 and the 2010 Subpoena, courts in this circuit,

 3   before “order[ing] a party to produce documents in contravention of the laws of a

 4   foreign country,” already conduct a comity analysis pursuant to Restatement (Third)

 5   of Foreign Relations Law § 442(1)(c), entitled “Requests for Disclosure: Law of the

 6   United States.”   J.A. 776.  See also Gucci Am., Inc. v. Curveal Fashion, No. 09‐cv‐8458,

 7   2010 WL 808639, at *2 (S.D.N.Y. Mar. 8, 2010); Strauss v. Credit Lyonnais, S.A., 249

 8   F.R.D. 429, 438 (E.D.N.Y. 2008).  A comity analysis drawing upon § 403 is similarly

 9   appropriate  before  ordering  a  nonparty  foreign  bank  to  freeze  assets  abroad  in

10   apparent contravention of foreign law to which it is subject.20

            20
 1             Section 403 instructs that when a state has jurisdiction, it should not exercise it “to
 2   prescribe law with respect to a person or activity having connections with another state
 3   when the exercise of such jurisdiction is unreasonable.”  Restatement (Third) of Foreign
 4   Relations Law § 403(1).  Section 403 identifies eight non‐exclusive factors to be evaluated
 5   in determining whether the exercise of jurisdiction is unreasonable in a given case:
 6
 7          (a) the link of the activity to the territory of the regulating state, i.e., the extent
 8          to  which  the  activity  takes  place  within  the  territory,  or  has  substantial,
 9          direct, and foreseeable effect upon or in the territory; 
10          (b)  the  connections,  such  as  nationality,  residence,  or  economic  activity,
11          between the regulating state and the person principally responsible for the
12          activity to be regulated, or between that state and those whom the regulation
13          is designed to protect; 
14          (c) the character of the activity to be regulated, the importance of regulation
15          to  the  regulating  state,  the  extent  to  which  other  states  regulate  such
16          activities,  and  the  degree  to  which  the  desirability  of  such  regulation  is
17          generally accepted;

                                                      38
1           Acknowledging  that  the  district  court  did  not  conduct  such  an analysis,

2    plaintiffs make three arguments opposing vacatur and remand on this basis, but

3    none are persuasive.  First, they argue that remand would serve no purpose because

4    the  district  court,  in  analyzing  whether  to  order  BOC  to  produce  documents  in

5    response to the 2010 Subpoena, considered the comity factors listed in § 442, which

6    overlap  with  the  factors  in  §  403.    Ordering  compliance  with  an  asset  freeze,

7    however, implicates different concerns from those implicated by an order for the

8    production  of  documents.    And  while  the  factors  in  §§  403  and  442  of  the




 1          (d) the existence of justified expectations that might be protected or hurt by
 2          the  regulation; 
 3          (e) the importance of the regulation to the international political, legal, or
 4          economic system; 
 5          (f) the extent to which the regulation is consistent with the traditions of the
 6          international system; 
 7          (g) the extent to which another state may have an interest in regulating the
 8          activity; and 
 9          (h) the likelihood of conflict with regulation by another state.
10

11   Id. § 403(2).  Importantly, even “[w]hen it would not be unreasonable for each of two states
12   to exercise jurisdiction over a person or activity,” if “the prescriptions by the two states are
13   in  conflict,  each state has an  obligation to  evaluate its  own  as  well  as the other  state’s
14   interest in exercising jurisdiction, in light of all the relevant factors.”  Id. § 403(3).  “[A] state
15   should defer to the other state if that state’s interest is clearly greater.”  Id.

                                                      39
 1   Restatement  partially  overlap,  subsections  403(2)(a),  (c),  (d),  (e),  (g),  and  (h),  in

 2   particular, are not fully reflected in § 442.18 

 3          Second, plaintiffs posit that by not requesting that the district court apply

 4   § 403 below, the Bank has waived the issue.  It is correct that the Bank did not make

 5   this  argument  below.    However,  given  the  important  role  that  comity  plays  in

 6   ensuring  the  “recognition  which  one  nation  allows  within  its  territory  to  the

 7   legislative, executive or judicial acts of another nation, having due regard both to

 8   international duty and convenience,” see In re Maxwell Commc’n Corp., 93 F.3d 1036,

 9   1046  (2d  Cir.  1996)  (quoting  Hilton,  1259  U.S.  at  164),  we  do  not  deem  the  issue

10   forfeited.

11          Finally, plaintiffs review a variety of the comity factors and urge that remand

12   is not necessary because even upon a full analysis employing § 403’s factors, the


            18
 1                 Restatement (Third) of Foreign Relations Law § 442(1)(c) provides: 
 2
 3          In deciding whether to issue an order directing production of information
 4          located abroad, and in framing such an order, a court or agency in the United
 5          States  should  take  into  account  the  importance  to  the  investigation  or
 6          litigation of the documents or other information requested; the degree of
 7          specificity of the request; whether the information originated in the United
 8          States; the availability of alternative means of securing the information; and
 9          the  extent  to  which  noncompliance  with  the  request  would  undermine
10          important  interests  of  the  United  States,  or  compliance  with  the  request
11          would undermine important interests of the state where the information is
12          located.

                                                    40
 1   August  23  Order  properly  issued.    We  express  no  view  on  this  question,  but

 2   conclude simply that the district court on remand should conduct a comity analysis

 3   in the first instance if it determines that it has specific jurisdiction over the bank.  In

 4   doing so, it should give due regard to the various interests at stake, including: (1) the

 5   Chinese  Government’s  sovereign  interests  in  its  banking  laws;  (2)  the  Bank’s

 6   expectations, as a nonparty, regarding the regulation to which it is subject in its

 7   home state and also in the United States, by reason of its choice to conduct business

 8   here; and (3) the United States’ interest in enforcing the Lanham Act and providing

 9   robust remedies for its violation.19

10                    IV.  The August 23 Order and the 2010 Subpoena 

11          As  already  noted,  before  ordering  the  Bank  to  comply  with  the  2010

12   Subpoena, the district court performed a comity analysis pursuant to § 442 of the

13   Restatement (Third) of Foreign Relations Law.  We discern no abuse of discretion in

14   this analysis and conclude that BOC’s arguments to the contrary are without merit. 

15   Allstate Life Ins. Co. v. Linter Grp. Ltd., 994 F.2d 996, 999 (2d Cir. 1993) (recognizing


            19
 1               On remand, when analyzing the last factor of § 403 (the likelihood of conflict with
 2   regulation by another state)  the district court should give proper weight to the December
 3   4,  2013  Civil  Judgment  issued  by  the  Second  Intermediate  People’s  Court  of  Beijing
 4   Municipality, and any subsequent court decisions in this matter that it deems appropriate
 5   to consider.

                                                   41
1    that  “the  extension  or  denial  of  comity  is  within  the  court’s  discretion,  [and

2    therefore]  we  will  reverse  the  court’s  decision  only  when  we  find  an  abuse  of

3    discretion”).    A  district  court,  however,  must  have  personal  jurisdiction  over  a

4    nonparty  in  order  to  compel  it  to  comply  with  a  valid  discovery  request  under

5    Federal  Rule  of  Civil  Procedure  45.20    Because  the  district  court  erroneously  (if



             20
 1                 See,  e.g.,  First  Am.  Corp.,  154  F.3d  at  20  (holding  that  personal  service  of  a
 2   subpoena on a general partner established personal jurisdiction over a partnership and
 3   allowed a court to compel it to comply with a subpoena); In re Sealed Case, 141 F.3d 337, 341
 4   (D.C. Cir. 1998) (recognizing that in Rule 45 discovery transfer motions “a transferee court
 5   . . . would often lack personal jurisdiction over the nonparty” and that “[t]he principle that
 6   courts lacking jurisdiction over litigants cannot adjudicate their rights is elementary, and
 7   cases  have  noted  the  problem  this  creates  for  the  prospect  of  transferring  nonparty
 8   discovery disputes”); In re Application to Enforce Admin. Subpoenas Duces Tecum of the S.E.C.
 9   v. Knowles, 87 F.3d 413, 418 (10th Cir. 1996) (requiring that a Bahamian nonparty have 
10   minimum contacts with the United States before holding it subject to an administrative
11   agency  subpoena);  Ariel  v.  Jones,  693  F.2d  1058,  1061  (11th  Cir.  1982)  (upholding  the
12   quashing of a subpoena “[i]n view of the minimal contacts of the [nonparty] with [the
13   forum]”);  Estate  of  Ungar  v.  Palestinian  Auth.,  400  F.  Supp.  2d  541,  549  (S.D.N.Y.  2005)
14   (holding that a party must “make out a prima facie case for personal jurisdiction” in order
15   to take “any discovery — even jurisdictional discovery — from a foreign corporation”);
16   Elder‐Beerman Stores Corp. v. Federated Dep’t Stores, Inc., 45 F.R.D. 515, 516 (S.D.N.Y. 1968)
17   (quashing a  document subpoena based on complete lack of contacts with the forum); see
18   also Wright & Miller, 9A Federal Practice and Procedure § 2454, at 398‐99 (3d ed. 2008) (“A
19   corporation is amenable to service of a subpoena under Rule 45(b) in any forum in which
20   it has sufficient minimum contacts.”); 16 Moore et al., Moore’s Federal Practice § 108.125, at
21   108‐48 (3d ed. 2008) (“A nonparty witness cannot be compelled to testify at a trial, hearing,
22   or deposition unless the witness is subject to the personal jurisdiction of the court.”); Gary
23   B. Born, International Civil Litigation in United States Courts 865 (3d ed. 1996) (“[A] non‐party
24   witness can only be compelled to produce documents if it is subject to the court’s personal
25   jurisdiction.”).
26


                                                        42
 1   understandably) assumed that it had general jurisdiction over BOC in ordering it to

 2   comply with the 2010 Subpoena,  we must also vacate the August 23 Order and the

 3   May 18, 2012 order insofar as they relate to this  Subpoena.  In light of Daimler, 

 4   BOC’s contacts with the forum were insufficient to support the exercise of general

 5   personal jurisdiction.  See supra pp. 25‐28.

 6         But once again, specific personal jurisdiction may permit the district court to

 7   order the Bank to comply with particular discovery demands, a question we leave

 8   to the district court to address on remand.  As already stated, the test for specific

 9   jurisdiction over defendants examines whether a cause of action arises out of or

10   relates to the defendant’s contacts with the forum.  See Burger King, 471 U.S. at 472. 

11   At  least  one  circuit  has  translated  this  test  to  nonparty  discovery  requests  by

12   focusing on the connection between the nonparty’s contacts with the forum and the

13   discovery order at issue.  See Application to Enforce Admin. Subpoenas Duces Tecum of

14   the S.E.C. v. Knowles, 87 F.3d 413, 418 (10th Cir. 1996) (finding specific jurisdiction

15   where the “subpoena enforcement action” at issue “ar[ose] out of [the nonparty’s]

16   contacts” with the forum); see also Ryan W. Scott, Note, Minimum Contacts, No Dog:

17   Evaluating Personal Jurisdiction for Nonparty Discovery, 88 Minn. L. Rev. 968, 1005‐06

18   (2004) (suggesting that the inquiry in this context should “focus on the relationship

                                                 43
 1   between (1) the discovery request and (2) the nonparty’s contacts with the forum”). 

 2   In evaluating BOC’s contacts with the forum, the district court may wish to consider

 3   whether the relevant contacts for this inquiry are with the United States, rather than

 4   with  New  York.21    In  the  event  the  district  court  concludes  on  remand  that  the

 5   exercise of jurisdiction over the Bank is appropriate, moreover, it should consider

 6   the  question  of  comity  again  in  light  of  the  newly  available  December  4,  2013

 7   Judgment of  the Second Intermediate People’s Court of Beijing Municipality, and any

 8   subsequent judgments it finds relevant.

 9      III.  Order Holding Bank in Civil Contempt and Imposing Civil Monetary
10                                     Penalties 
11
12          Finally, we turn to the district court’s November 15, 2012 order holding the

13   Bank in civil contempt and imposing civil monetary penalties for the Bank’s failure

14   to comply with the August 2010 Subpoena.  We conclude that the Bank did not

            21
 1              Federal  Rule  of  Civil  Procedure  45(b)(2),  as  amended,  permits  service  of  a
 2   subpoena “any place within the United States.”  Several of our sister circuits have endorsed
 3   the position that, when a civil case arises under federal law and a federal statute authorizes
 4   nationwide service of process, the relevant contacts for determining personal jurisdiction
 5   are contacts with the United States as a whole.  See, e.g., In re Oil Spill by Amoco Cadiz Off
 6   Coast of Fr. on Mar. 16, 1978, 954 F.2d 1279, 1294 (7th Cir. 1992); Max Daetwyler Corp. v. R.
 7   Meyer, 762 F.2d 290, 293‐97 (3d Cir. 1985).  This Court has not yet decided that issue.  See
 8   Chew, 143 F.3d at 27 n.3.  We note that the district court might also appropriately consider
 9   whether nationwide contacts are relevant in evaluating its specific jurisdiction to enforce
10   the Asset Freeze Injunction as against the Bank.
11


                                                   44
 1   violate a clear and unambiguous provision of the 2010 Subpoena (and therefore the

 2   August 23 Order) by not producing documents relating to the New Defendants.   We

 3   therefore reverse the finding of contempt.23  We also conclude that the civil monetary

 4   penalties were impermissibly punitive. 

 5         We review a district court’s finding of contempt for abuse of discretion, Perez

 6   v. Danbury Hosp., 347 F.3d 419, 423 (2d Cir. 2003) (citation omitted), but are mindful

 7   that a district court’s contempt power is “narrowly circumscribed,” id.  As we have

 8   said, “contempt is a powerful weapon.”  Chao v. Gotham Registry, Inc., 514 F.3d 280,

 9   291 (2d Cir. 2008).  To demonstrate it, “a movant must establish that (1) the order the

10   contemnor  failed  to  comply  with  is  clear  and  unambiguous,  (2)  the  proof  of

11   noncompliance is clear and convincing, and (3) the contemnor has not diligently

12   attempted to comply in a reasonable manner.”  Perez, 347 F.3d at 423‐24 (quoting

13   King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995)).  

14




           23
 1             As we have vacated the district court’s August 23 order compelling compliance
 2   with the subpoena — the order that the district court determined to have been violated —
 3   the finding of contempt does not stand.  Because the contempt finding and the sanctions
 4   themselves were impermissible for other reasons, however, we specifically reverse the
 5   November 15, 2012 order to make clear that the court may not impose sanctions, in the
 6   event it determines that personal jurisdiction is appropriately exercised over the Bank,
 7   without finding a new violation of a court order.

                                                 45
 1           A clear and unambiguous order is one that “leaves no uncertainty in the

 2   minds of those to whom [the order] is addressed.”  Id. at 424 (alteration in original)

 3   (citation  omitted).    “[T]he  longstanding,  salutary  rule  in  contempt  cases  is  that

 4   ambiguities and omissions in orders redound to the benefit of the person charged

 5   with contempt.”  Drywall Tapers & Pointers of Greater N.Y., Local 1974 of I.B.P.A.T.

 6   AFL‐CIO v. Local 530 of Operative Plasterers & Cement Masons Int’l Ass’n, 889 F.2d 389,

 7   400 (2d Cir. 1989) (quoting Ford v. Kammerer, 450 F.2d 279, 280 (3d Cir. 1971)).  Thus,

 8   unless the parties can “’ascertain from the four corners of the order precisely what

 9   acts are forbidden,’” the order cannot form the basis for contempt.  King, 65 F.3d at

10   1058 (citation omitted). 

11          The district court’s November 15, 2012 finding of contempt is based on the

12   Bank’s  violation  of  the  August  23  Order  compelling  compliance  with  the  2010

13   Subpoena. S.P.A. 13 (August 23 Order requiring BOC to “produce all information

14   requested by the [2010] Subpoena within fourteen days of the date of this Order”). 

15   Thus,  to  support  a  finding  of  contempt,  BOC  must  have  failed  to  produce

16   information that is clearly and unambiguously sought in the 2010 Subpoena.

17          The district court found that the Bank was in contempt at least in part for

18   failing to produce documents relating to the seven New Defendants first named in


                                                 46
 1   the Second Amended Complaint.  Specifically, the district court determined that

 2   references in the August 23 Order to these New Defendants as recipients of wire

 3   transfers “ma[de] clear that the 2010 Subpoena covered accounts affiliated with”

 4   these Defendants.  S.P.A. 28.  We conclude, however, that the 2010 Subpoena (and

 5   therefore the August 23 Order) did not clearly and unambiguously require the Bank

 6   to produce documents as to these New Defendants.  The 2010 Subpoena requested

 7   all documents concerning the “Defendants” and the “Defendants’ accounts.”  J.A.

 8   1152.  It defined “Accounts” as “[a  variety of types of bank accounts] at Bank of

 9   China held by Defendants; including, but not limited to, an account or deposit in the

10   name of Lijun Xu a/k/a Jack London with account number [ending in 2443]ʺ and “an

11   account in the name of ‘Lijun Xu’ with account number [ending in 1235].”  J.A. 1150. 

12   The  2010  Subpoena  defined  “Defendants”  as  “Weixing  Li,  Lijun  Xu  a/k/a  Jack

13   London, all doing business as Redtagparty, Myluxurybags.com, Xpressdesigner.net,

14   Xpressdesigners.com, Designer Handbags, ABC Companies and John Does, as well

15   as their officers, directors, agents, representatives, and all persons acting on their

16   behalf.”  Id.

17          After receiving an inadequate response to the 2010 Subpoena, on December

18   6, 2010, plaintiffs filed a motion to compel.  It was not until after this motion was


                                              47
 1   fully  submitted  to  the  court  that  plaintiffs  served  the  2011  Subpoena  on  BOC,

 2   specifically  identifying  additional  accounts,  and  thereafter  filed  the  Second

 3   Amended Complaint adding the New Defendants.  J.A. 1156‐57. 

 4         The district court erroneously concluded that BOC was required to produce

 5   documents as to the seven New Defendants on the theory that “[t]he August 23

 6   Order  .  .  .  made  clear  that  the  Second  Amended  Complaint  identified  the  New

 7   Defendants by name and alleged ‘that the New Defendants are recipients of wire

 8   transfers from [BOC] accounts registered to Defendants,’ thus making clear that the

 9   2010 Subpoena covered accounts affiliated with even those Defendants identified

10   previously as only ‘John Does.’” S.P.A. 28.  The plain terms of the 2010 Subpoena

11   establish otherwise, however, and certainly the New Defendants are not clearly and

12   unambiguously included in the definition of “Defendants” in the 2010 Subpoena.

13         The 2010 Subpoena does not define “Defendants” in an open‐ended fashion

14   to include all newly‐named defendants in the case.  Instead, the Subpoena defines

15   “Defendants” as including only “Weixing Li, Lijun Xu a/k/a Jack London, all doing

16   business  as  Redtagparty,  Myluxurybags.com,  Xpressdesigner.net,

17   Xpressdesigners.com, Designer Handbags, ABC Companies and John Does, as well

18   as their officers, directors, agents, representatives, and all persons acting on their


                                                48
 1   behalf.”   The New Defendants are not Li or Xu.  Nor are there facts in the record to

 2   show they were doing business as the listed entities, or were acting on their behalf. 

 3   Therefore, they are only included in the definition of Defendants if they are the

 4   “John Does” from the original complaint.  There are no facts in the record to show

 5   that the New Defendants are the John Does.   Certainly, there are none to show that

 6   the New Defendants are clearly and unambiguously the John Does.

 7         The  court’s  August  23  Order  does  not  provide  any  additional  clarity. 

 8   Although plaintiffs argue that the August 23 Order “made clear that all [new and

 9   old defendants] were ‘Defendants’ for purposes of the [2010] Subpoena,” that is

10   simply not the case.  The district court mentions only that plaintiffs filed a Second

11   Amended  Complaint  including  new  defendants  in  the  facts  section  of  the  Order. 

12   Other than mentioning this amendment in the facts section, the district court does

13   not hint that the 2010 Subpoena or August 23 Order apply to the New Defendants. 

14   And  that  makes  sense.    Plaintiffs  moved  to  compel  compliance  with  the  2010

15   Subpoena before they sought account information concerning additional specified

16   accounts  they  believed  to  be  associated  with  the  New  Defendants  and  before

17   plaintiffs named these New Defendants in the Second Amended Complaint.  The

18   motion was fully briefed and submitted to the district court before plaintiffs issued


                                                49
 1   the 2011 Subpoena or amended their complaint.  Thus, the August 23 Order did not

 2   clearly and unambiguously require production of documents relating to the New

 3   Defendants.  And for that reason, the contempt order must be reversed.  

 4          We also reverse the district court’s imposition of civil monetary sanctions for

 5   the additional reason that the civil contempt sanctions were impermissibly punitive. 

 6   The district court imposed: (1) an initial “coercive fine in the amount of $75,000” for

 7   alleged past noncompliance with the August 23 Order, (2) “an additional coercive

 8   fine of $10,000” per day if the Bank did not comply, and (3) attorneys’ fees and costs. 

 9   J.A.  1292.    The  $75,000  sanction  for  past  noncompliance,  although  labeled  as

10   “coercive,” was in fact impermissibly punitive.  

11          It is basic law that a civil contempt sanction must only be compensatory or

12   coercive, and may not be punitive.  See United States v. United Mine Workers of Am.,

13   330 U.S. 258, 303‐04 (1947); Hess v. N.J. Transit Rail Operations, Inc., 846 F.2d 114, 115

14   (2d  Cir.  1988).    The  $75,000  sanction  for  past  noncompliance  provided  no

15   compensatory  relief.    Instead,  it  was  punitive  and  therefore  impermissible.    See

16   Mackler  Prods.,  Inc.  v.  Cohen,  146  F.3d  126,  129  (2d  Cir.  1998)  (vacating  litigation

17   sanctions where “[t]he imposition was retrospective, by reason of past wrongful

18   conduct; it did not seek to coerce future compliance, and no opportunity to purge


                                                    50
 1   was provided”).  For these reasons, we reverse the finding of civil contempt and the

 2   imposition of civil monetary sanctions.

 3                                        CONCLUSION

 4          To summarize, we reject BOC’s challenge to the district court’s authority to

 5   issue the Asset Freeze Injunction, concluding that personal jurisdiction over the

 6   Bank  was  not  necessary  to  issue  the  injunction  and  that  Grupo  Mexicano  is

 7   inapplicable.  We nevertheless vacate the August 23, 2011 and the May 18, 2012

 8   orders  enforcing  the  Asset  Freeze  Injunction  and  the  2010  Subpoena  so  that  on

 9   remand the district court may consider whether it may exercise specific personal

10   jurisdiction  over  the  Bank  to  compel  compliance  with  these  orders  and,  if  so,

11   whether proper application of the principles of comity demonstrates that it may

12   exercise such jurisdiction.  Finally, we reverse the November 15, 2012 order holding

13   the Bank in civil contempt and imposing civil monetary penalties.24  

14




            24
 1               We  deny  as  moot  the  Bank’s  pending  motions  to  supplement  the  record  or
 2   alternatively to take judicial notice of certain Chinese court decisions.  We leave it to the
 3   district court to take up these matters on remand.

                                                  51